Case 1:19-cv-04216-ILG-PK Document 55 Filed 01/08/20 Page 1 of 1 PagelD #: 479

PAUL BATISTA, P.C.
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

January 8, 2020

VIA ECF
Hon. Peggy Kuo
U.S. Magistrate Judge
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re : Kashmir Gill v. Jus Punjabi, LLC,
19-cv-4216 (ILG) (PK)

Dear Judge Kuo:
I represent defendants in the above-entitled litigation.

In accordance with the minute order Your Honor entered yesterday, I am writing to advise
that defendants do not oppose plaintiffs motion under Fed. R. Civ. P. 15 to amend the complaint;
we are mindful of the fact that the rule directs that leave to amend shall “be freely given.”

That said, I do note that the Amended Complaint deletes in ful] the claims under the
Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §1961 et seg. I had
cautioned plaintiff's counsel many times since the original complaint was filed in February 2019
that the RICO claims were frivolous and sanctionable. Although we are pleased with the Amended
Complaint’s deletion of the RICO counts, the fact is that plaintiff has inflicted incalculable damage
on defendants since plaintiff's reckless allegations immediately and prominently appeared on
Google and other sites and will remain there permanently.

Pursuant to an order entered several days ago by Judge Glasser, I will confer with plaintiff s
counsel on the setting of a schedule under which defendants will move to dismiss the Amended
Complaint under Fed. R. Civ. P. 12, 9 and 8.

Respectfully submitted,

ul Batista

PB/wlg
